     Case 3:20-cr-01116-BEN Document 33 Filed 05/06/20 PageID.220 Page 1 of 5



1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                        CASE NO. 20cr1116-BEN

12                                         Plaintiff,
                                                        ORDER DENYING EMERGENCY
                           vs.                          MOTION TO REASSIGN CASE AND
13                                                      CORRECT SENTENCE [Dkt. 29]
14     ARMANDO HERNANDEZ-GARCIA,
                                       Defendant.
15
16
17           Sentenced federal prisoner Armando Hernandez Garcia has filed what is styled as

18    an “Emergency Request to Reassign Case to Different Judge . . .” Dkt. 29. The gist of the

19    application is Hernandez’s contention that Senior United States District Judge Roger T.

20    Benitez somehow violated his rights by conducting an in-person sentencing hearing, rather

21    than conducting the hearing by videoconference. On this basis, Hernandez requests that

22    the undersigned transfer the case to a different district judge under Criminal Local Rule 57.2

23    so that this new judge can “correct” the sentence under Federal Rule of Criminal Procedure

24    35. Finding no basis to grant this relief, the Court DENIES the application.

25           On April 9, 2020, the undersigned issued Order of the Chief Judge 22 (“CJO 22”).

26    The purpose of the Order was to simplify and expedite felony sentencing procedures during

27    the COVID-19 pandemic. More specifically, the Order pointed out that delaying sentencing

28    in cases until the defendant could personally appear might result in the defendant serving a



                                                  -1-
     Case 3:20-cr-01116-BEN Document 33 Filed 05/06/20 PageID.221 Page 2 of 5



1     longer sentence than necessary and reasonable. To avoid this result, the Order provided
2     that felony sentencing cases in which the Government was recommending a “time served”
3     or probationary sentence would be randomly reassigned among District Judges to facilitate
4     the option of sentencing defendants via videoconferencing, as permitted by the recently
5     enacted CARES Act. Specifically, CJO 22 provides as follows:
6                   . . . [A]ll felony criminal sentencings in which the Government is
                   recommending a “time-served”’ or probationary sentence for in-
7                  custody defendants will be given scheduling priority on the
8                  Court's calendars. Consistent with Criminal Local Rule 57.2, the
                   Clerk of the Court will reassign such sentence-ready cases to
9                  District Judges based on: (1) the availability of individual judges;
                   and (2) the videoconferencing capabilities at the Court and
10                 pretrial detention facilities.
11    The Order went on to observe that “[a]t present, in-custody defendants can appear in Court
12    only by video conference,” which the Order noted “preclude[s] conducting regular court
13    operations for the time being.” Importantly, however, nothing in the Order forbade individual
14    District Judges from conducting in-person proceedings where circumstances permitted, nor
15    did the Order in any way guarantee that an individual District Judge would follow the
16    recommendation to impose a “time served” type sentence.
17          Pursuant to the process spelled out in CJO 22, Hernandez’s sentencing was
18    randomly assigned to Judge Benitez,1 who held the sentencing hearing by videoconference
19    on April 27, 2020. Attorney Rebecca Fish appeared for the Defendant and Assistant U.S.
20    Attorney Michael Lasater appeared for the Government. From the outset of the hearing, the
21    transcript reveals that Judge Benitez and his court reporter encountered considerable
22    difficulty in hearing Ms. Fish, who was appearing on the conference from her home. See
23    Tr. at 2 (The Court: “Let’s take a break. I’m sorry. You’re kind of breaking up on me.”); Tr.
24    at 4 (The Court: “You’re breaking up.”); Tr. at 7 (The Court: I’m sorry, you’re breaking up
25    still. I apologize . . . You know, this is not going to work. I’m sorry Ms. Fish. We’re just
26
27    1Hernandez’s case was originally assigned to United States District Judge Anthony J.
28    Battaglia.



                                                 -2-
     Case 3:20-cr-01116-BEN Document 33 Filed 05/06/20 PageID.222 Page 3 of 5



1     having a very, very difficult time hearing you. I don’t know if the court interpreter is having
2     the same problem I am, but you’re just cutting out a lot, and I’m only hearing about every –
3     maybe every other syllable that – when you speak up.); Tr. at 12 (The Court: “are you
4     walking around Ms. Fish? Because all of a sudden you started breaking up again.”).
5     Following these numerous interruptions, and after checking with the interpreter who also
6     confirmed having difficulty hearing what Ms. Fish was saying, Judge Benitez determined it
7     would be futile to continue Hernandez’s sentencing by videoconference: “Well, I’ll tell you
8     what. This is not going to work. Let’s just do this – we’ll just do this in person. Let’s schedule
9     this matter for sentencing next – what do you say? I have a calendar on Monday” . . . On
10    the 27th [of April] at 2:00 P.M. All right. If you're going to file a memorandum – an additional
11    memorandum, please do so. I'd like to see what you have to say about his risks and why
12    he should be released. Okay?” Tr. at 12. Ms. Fish responded: “All right.” Judge Benitez
13    then reiterated: “So this matter is continued until next Monday. I'll order everyone to be
14    present on that day. All right? Thank you”, to which Ms. Fish again replied “All right. Thank
15    you, Your Honor. Id.
16           The record demonstrates that at no time did Ms. Fish object to Judge Benitez’s
17    suggestion to continue Hernandez’s sentencing and to have him appear in person. And
18    why would she? In-person sentencing proceedings—where the defendant and the judge
19    are both present and face-to-face in the courtroom—have long been required by Rule 43
20    and have only recently been excused by the exceptional circumstances of a pandemic that
21    renders conducting them impossible. Indeed, when it became clear that Judge Benitez
22    intended to impose a sentence greater than time served, Ms. Fish herself suggested that
23    her client might prefer to proceed in person rather than via videoconference, belying any
24    protests to the contrary. See Tr. at 6:16-18.
25           At the in-person sentencing hearing the following Monday, Judge Benitez imposed a
26    custodial sentence of 30 months, which exceeded the parties’ joint recommendation of time
27    served. Defendant then filed this motion seeking (1) to have the case reassigned to a
28



                                                   -3-
     Case 3:20-cr-01116-BEN Document 33 Filed 05/06/20 PageID.223 Page 4 of 5



1     different judge under Criminal Local Rule 57.2, and (2) to have that new judge “correct” the
2     sentence imposed under Rule 35.
3            The undersigned has no authority to grant the relief Defendant seeks. First, there is
4     no basis to reassign the case under Local Rule 57.2(b), which generally permits the Chief
5     Judge to reassign a case “at any time to a consenting judge in the interest of efficient
6     administration of the judicial business of the district.” Plaintiff argues that such relief is
7     warranted because Judge Benitez violated CJO 22 by holding an in-person sentencing. As
8     discussed above, however, nothing in CJO 22 precludes an individual District Judge from
9     holding in-person hearings where necessary. In fact, Order of the Chief Judge 18, issued
10    shortly after the COVID-19 pandemic began, specifically reserves to individual judges the
11    discretion to hold hearings as they see fit. See CJO 18 at ¶ 4 (“Except for convening jury
12    trials, individual district judges will retain discretion, on a case by case basis, to schedule
13    criminal and civil proceedings, hold hearings, conferences, and bench trials, and otherwise
14    take such actions as may be lawful and appropriate to ensure the fairness of the
15    proceedings and preserve the rights of the parties. Judges may conduct court proceedings
16    by telephone or video conferencing where practicable and consistent with the law.”).
17    Granting Defendant this relief would be particularly problematic given that defense counsel
18    did not contemporaneously object to Judge Benitez’s suggestion that the sentencing be held
19    in person.
20           Further, even if transfer to a different judge were appropriate, Rule 35 would not
21    permit the newly assigned judge to “correct” the sentence imposed. This is true for two
22    reasons. First, motions under Rule 35 must be brought before the judge who imposed the
23    sentence, and this rule would plainly be violated if the undersigned (or another District
24    Judge) were to “correct” Defendant’s sentence. See United States v. Hammer, 496 F.2d
25    917, 919 (5th Cir. 1974) (“[T]he district judge who accepted the appellant's guilty plea and
26    sentenced him is the proper judge to adjudicate his Rule 35 motion.”). Second, relief under
27    Rule 35 is limited to technical errors, such as scrivener’s errors, and does not extend to
28    substantive objections about the reasonableness of the sentence. See United States v.



                                                  -4-
     Case 3:20-cr-01116-BEN Document 33 Filed 05/06/20 PageID.224 Page 5 of 5



1     Ceballos, 671 F.3d 852, 854 (9th Cir. 2011). If Defendant wishes to challenge the sentence
2     imposed, he should do so in the normal way: through a direct appeal.
3            In sum, the undersigned lacks any authority to transfer this case or to “correct” the
4     sentence imposed by Judge Benitez. Nor does the record reflect that there would be any
5     basis to do so if it were possible. Instead, the transcripts of the sentencing hearings suggest
6     that Defendant’s real gripe is that Judge Benitez wasn’t inclined to follow the parties’
7     recommendation to impose a time-served sentence.             Again, if Defendant wishes to
8     challenge the substantive reasonableness of the sentence, he is free to take it up with the
9     Ninth Circuit through direct appeal. Defendant’s motion is DENIED.
10           IT IS SO ORDERED.
11    Dated: May 6, 2020
12                                                   HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -5-
